                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4

                                   5     HAROLD LEE HOLDEN,                                   Case No. 18-cv-02037-BLF
                                   6                       Plaintiff,                         Bankr. Case No. 17-bk-51132
                                                                                              Advers. P. Case No. 17-ap-05066
                                   7               v.

                                   8     THE BANK OF NEW YORK MELLON,                         ORDER AFFIRMING JUDGMENT OF
                                                                                              BANKRUPTCY COURT
                                   9                       Defendant.

                                  10

                                  11          Chapter 11 debtor Harold Lee Holden appeals the bankruptcy court’s judgment in an
                                  12   adversary proceeding brought against Appellees the Bank of New York Mellon FKA The Bank of
Northern District of California
 United States District Court




                                  13   New York (“BONY”) (as Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage
                                  14   Pass-Through Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3 (the “Trust”)),
                                  15   and BONY’s servicer, Shellpoint Mortgage Servicing, (collectively, “Appellees”). Through this
                                  16   proceeding, Holden asked the bankruptcy court to hold that BONY’s lien on Holden’s residence is
                                  17   invalid. See Appellant’s Excerpts of Record (“AER”) 170, ¶ 5, ECF 12-1. The bankruptcy court
                                  18   granted summary judgment for BONY in the adversary proceeding after determining that BONY
                                  19   has a valid right to the lien and thus standing to enforce the lien.
                                  20          The Court has considered the parties’ briefing, the admissible evidence, and the relevant
                                  21   legal authorities. The Court finds the matter appropriate for disposition without oral argument.
                                  22   See Civ. L.R. 7-1(b). For the reasons discussed below, the judgment of the bankruptcy court is
                                  23   AFFIRMED.
                                  24     I.   BACKGROUND
                                  25          A.        The Note and Deed of Trust
                                  26          On November 7, 2005, Appellant Harold Lee Holden executed a promissory note (the
                                  27   “Note”) for a loan and deed of trust (the “Deed of Trust”) with lender Aegis Wholesale
                                  28   Corporation (“Aegis”). AER 133–38. Holden’s obligations under the Note were secured by the
                                   1   Deed of Trust against his residence. AER 142–63.

                                   2          Though the Note was originally made payable to Aegis, an allonge was subsequently

                                   3   attached to the note (the “Allonge”), whereby Aegis indorsed the note to Aegis Mortgage

                                   4   Corporation. AER 139. Aegis Mortgage Corporation indorsed the note to Countrywide Bank.

                                   5   Countrywide Bank then indorsed the note to Countrywide Home Loans. Countrywide Home

                                   6   Loans then indorsed the note in blank. BONY now possesses the original Note, indorsed in blank

                                   7   via the allonge. AER 139; Appellee’s Excerpts of Record (“ER”) 28:14–15; ER 48:16–17.

                                   8          The Deed of Trust names Aegis as the lender. The Deed also names Mortgage Electronic

                                   9   Registration Systems, Inc. (“MERS”) as the beneficiary. AER 143. In the section governing the

                                  10   transfer of rights in the property, the Deed states that “[t]he beneficiary of this Security Instrument

                                  11   is MERS (solely as nominee for Lender and Lender’s successors and assigns) and the successors

                                  12   and assigns of MERS.” AER 145. The next sentence states that “[t]he Security Instrument
Northern District of California
 United States District Court




                                  13   secures to Lender (i) the repayment of the Loan, and all renewals, extensions and modifications of

                                  14   the Note, and (ii) the performance of Borrower’s covenants and agreements under this Security

                                  15   Instrument and the Note.” AER 145. The Deed also refers to the rights of MERS under the Deed

                                  16   as follows:

                                  17          Borrower understands and agrees that MERS holds only legal title to the interests
                                              granted by Borrower in this Security Instrument, but, if necessary to comply with
                                  18
                                              law or custom, MERS (as nominee for Lender and Lender’s successors and assigns)
                                  19          has the right to exercise any of those interests, including, but not limited to, the right
                                              to foreclose and sell the Property, and to take any action required of Lender
                                  20          including, but not limited to, releasing and cancelling this Security Instrument.
                                  21   AER 145.

                                  22          On June 17, 2010, MERS assigned the Deed of Trust “together with the note or notes

                                  23   therein described” to BONY under a “Substitution of Trustee and Assignment of the Deed of

                                  24   Trust” (“MERS Assignment”), which was recorded in the official records of Santa Clara County

                                  25   on June 22, 2010. AER 165.

                                  26          Holden subsequently defaulted on his obligations under the Note, and on March 1, 2016,

                                  27   BONY issued a notice of default and election to sell under the Deed of Trust. AER 201–05.

                                  28
                                                                                          2
                                                B.    The Bankruptcy
                                   1
                                                 On May 11, 2017, Holden filed for Chapter 11 bankruptcy in the United States Bankruptcy
                                   2
                                       Court for the Northern District of California, No. 17-bk-51132-MEH. AER 170, ¶ 4; ER 59. In
                                   3
                                       that proceeding, Holden scheduled his residence as an asset and the mortgage against it as a
                                   4
                                       disputed secured debt. In re Harold Lee Holden, No. 17-bk-51132-MEH, ECF 50. BONY, as
                                   5
                                       Trustee, and the Trust’s loan servicer Shellpoint Mortgage Servicing (“Shellpoint”) made a
                                   6
                                       secured claim that included an unpaid pre-petition debt and a secured lien against Holden’s
                                   7
                                       residence. AER 85.
                                   8
                                                C.    The Adversary Proceedings
                                   9
                                                 On August 15, 2017, Holden filed the instant adversary proceeding against BONY and
                                  10
                                       Shellpoint1 “to have the bankruptcy court determine that the defendants could not enforce a home
                                  11
                                       loan on his residence and could not foreclose.” Op. Br. at 7 (citing AER 174), ECF 13. Holden
                                  12
Northern District of California




                                       asserted claims for declaratory relief under 28 U.S.C. § 2201 and to quiet title, asking the
 United States District Court




                                  13
                                       bankruptcy court to declare that “defendants had no valid lien on his property, did not own his
                                  14
                                       home loan or have the right to enforce it, and that the Trust’s claim in his bankruptcy was invalid
                                  15
                                       and should be disallowed.” Op. Br. at 8 (citing AER 172–174).
                                  16
                                                 BONY and Shellpoint moved to dismiss the complaint on September 15, 2017, arguing,
                                  17
                                       among other things, that they had standing to enforce the loan because they were in possession of
                                  18
                                       the Note, giving them the right to enforce the Note under California Commercial Code § 3301 and
                                  19
                                       to enforce the Deed of Trust that secured the Note. AER 128–130. Holden argued in opposition,
                                  20
                                       in relevant part, that Appellees could not show the Note “was properly assigned to them” under
                                  21
                                       § 3301 because it was indorsed in blank. AER 75. Holden also argued that Appellees could not
                                  22
                                       rely on the 2010 MERS Assignment because that assignment was void. According to Holden, the
                                  23
                                       Assignment was void because the deed of trust did not give MERS the power to assign the Deed
                                  24
                                       and Note and because MERS no longer acted as the agent for Aegis, which had filed for
                                  25
                                       bankruptcy. AER 76–78.
                                  26
                                                 Both Holden and Appellees relied on documents outside the filings to support their
                                  27

                                  28   1
                                           He also named as a defendant Central Portfolio Control, Inc., who is not an appellee here.
                                                                                         3
                                   1   arguments, so the bankruptcy court converted the motion to dismiss to a motion for summary

                                   2   judgment and allowed the parties to file additional documents in support. AER 69–70. The

                                   3   bankruptcy court held a hearing on the motion, and then issued an oral ruling granting summary

                                   4   judgment and denying Holden’s request for declaratory relief and to quiet title because Appellees

                                   5   have a valid security interest in the loan. ER 27–51. Specifically, the bankruptcy court held

                                   6   Appellees have a valid interest, and thus standing, under § 3301 because they hold the Note. ER

                                   7   50–51. The court declined to address whether the Appellees also have a valid interest, and thus

                                   8   standing, because the MERS Assignment was valid. ER 51. The court memorialized this order in

                                   9   a written opinion that explicitly held that Appellees have standing to enforce the Note. AER 2–3.

                                  10    II.   ISSUES PRESENTED
                                  11          In their simplest forms, the issues presented by Holden’s appeal are:

                                  12          (1)     Whether Appellees have standing to enforce the Note and Deed of Trust because
Northern District of California
 United States District Court




                                  13                  Appellees are in possession of the Note indorsed in blank.

                                  14          (2)     Whether Appellees have standing to enforce the Note and Deed of Trust because

                                  15                  the Note and Deed were validly assigned to Appellees by MERS.

                                  16   III.   JURISDICTION
                                  17          This Court has jurisdiction to hear appeals “from final judgments, orders, and decrees” of

                                  18   bankruptcy courts. 28 U.S.C. § 158(a)(1).

                                  19   IV.    STANDARD OF REVIEW
                                  20          “[T]he district court functions as an appellate court in reviewing a bankruptcy decision and

                                  21   applies the same standards of review as a federal court of appeals.” In re Crystal Properties, Ltd.,

                                  22   L.P., 268 F.3d 743, 755 (9th Cir. 2001). This Court thus “review[s] de novo the bankruptcy

                                  23   court’s grant of summary judgment.” In re Sabban, 600 F.3d 1219, 1221–22 (9th Cir. 2010); see

                                  24   also In re Plyam, 530 B.R. 456, 461 (9th Cir. BAP 2015). This Court also reviews de novo the

                                  25   bankruptcy court’s determination that BONY has standing. In re Old Canal Fin. Corp., 550 B.R.

                                  26   519, 527 (C.D. Cal. 2016); see Hartman v. Summers, 120 F.3d 157, 159 (9th Cir. 1997). Finally,

                                  27   this Court “may affirm the decision of the bankruptcy court on any basis supported by the record.”

                                  28   Tomkow, 563 B.R. at 722.
                                                                                        4
                                        V.    DISCUSSION
                                   1
                                              The bankruptcy court concluded that Appellees have a valid right to the Note and Deed of
                                   2
                                       Trust under Commercial Code § 3301 (i.e., the first issue presented), so it declined to reach the
                                   3
                                       question of whether Appellees have a valid right because MERS validly assigned the Note and
                                   4
                                       Deed of Trust to Appellees (i.e., the second issue presented). ER 51. In his brief, Holden raises
                                   5
                                       several arguments that he did not raise below as to why Appellees do not have standing pursuant
                                   6
                                       to § 3301. See Op. Br. at 21–32. Appellees argue that Holden waived these arguments by not
                                   7
                                       arguing them below. See Resp. at 6–7, ECF 16. The Court need not determine whether these
                                   8
                                       arguments are waived because, as discussed below, the Court holds that Appellees have standing
                                   9
                                       to enforce the Note and Deed of Trust based on a valid assignment of those documents to
                                  10
                                       Appellees by MERS.
                                  11
                                              Holden makes several arguments for why the MERS Assignment is invalid. Holden notes
                                  12
Northern District of California




                                       that MERS’s authority to transfer the Deed springs from the Deed itself, because the Deed is the
 United States District Court




                                  13
                                       only contract Holden signed that mentions MERS. Op. Br. at 32. Holden argues that because the
                                  14
                                       Deed is a standard deed of trust, it is an adhesion contract under California law. See id. at 33
                                  15
                                       (citing cases). As such, it must have clear and conspicuous language that Holden, as the weaker
                                  16
                                       party to the contract, would understand as granting MERS the authority to assign the Deed and
                                  17
                                       Note. See id. at 32–35. Holden argues the Deed does not contain clear and conspicuous language
                                  18
                                       giving MERS the authority to assign the Deed and Note for several reasons.
                                  19
                                              First, it lists MERS as the beneficiary, but it does not define the term beneficiary. Id. at 35
                                  20
                                       (quoting AER 143). And it states that MERS is acting as “nominee” for the lender Aegis, but it
                                  21
                                       does not define nominee. Mot. at 37–38. As a non-expert, Holden argues that he could not be
                                  22
                                       expected to understand these terms, as is required in an adhesion contract. Second, most powers
                                  23
                                       granted under the Deed—such as the power to declare a default and order a sale—are given to the
                                  24
                                       lender (i.e., Aegis) or trustee, not the beneficiary (i.e., MERS). Id. at 36 (citing AER 156). Third,
                                  25
                                       though the Deed says that the “Note or partial interest in the Note (together with this Security
                                  26
                                       Instrument) can be sold one or more times without prior notice to the Borrower,” it does not say
                                  27
                                       who (be it Aegis, MERS, or Holden himself) can sell the Note and Deed. Id. at 36–37 (citing
                                  28
                                                                                         5
                                   1   AER 155). In fact, Holden argues, nowhere does the Deed explicitly give MERS the power to

                                   2   assign the Deed or Note. Id. at 38–40. Finally, to the extent MERS argues it is acting as the agent

                                   3   of Aegis, MERS’s authority is prescribed as to those rights described in the “Transfer of Rights in

                                   4   the Property” section, which limits MERS’s authority to securing both repayment of the loan and

                                   5   Holden’s performance of his covenants and agreements. Id. at 40–42.2 These rights do not

                                   6   include the right to assign the Deed and Note.

                                   7          In opposition, Appellees argue that “California courts have repeatedly affirmed the

                                   8   authority of MERS, as agent and nominee for lender, to execute an assignment of [a] deed of

                                   9   trust.” Resp. at 8 (citing cases). Holden argues in reply that none of these courts considered that

                                  10   standard deeds of trust are adhesion contracts, and thus subject to more stringent interpretation

                                  11   standards. Op. Br. at 38. “Because those cases did not discuss whether a deed of trust was an

                                  12   adhesion contract, they provide no support for the conclusion the deed of trust’s clear language
Northern District of California
 United States District Court




                                  13   warns a borrower MERS can assign the deed.” Reply at 7, ECF 24.

                                  14          The Court agrees with Appellees that California courts have held that the role of MERS

                                  15   under deeds of trusts clearly confers upon MERS the authority to assign a deed and any associated

                                  16   notes. The Deed of Trust here grants MERS rights as the beneficiary of the instrument and

                                  17   nominee of Aegis, including the right to “exercise any of [the] interests [in the Security

                                  18   Instrument], including, but not limited to, the right to foreclose and sell the Property, and to take

                                  19   any action required of [Aegis, as Lender] including, but not limited to, releasing and cancelling

                                  20   this Security Instrument.” AER 145. Several California courts have held that this exact language

                                  21   clearly and unmistakably grants MERS the right to assign the deed of trust.

                                  22          In Herrera v. Federal National Mortgage Association, the plaintiffs argued the trial court

                                  23   should have granted them leave to amend their complaint in order to allege that “MERS, a

                                  24   nominee beneficiary, lacked authority to assign the note and deed of trust (DOT).” 205 Cal. App.

                                  25   4th 1495, 1498 (2012), disapproved of on other grounds by Yvanova v. New Century Mortg.

                                  26
                                  27   2
                                         Before the bankruptcy court, Holden also argued that MERS lacked the authority to assign the
                                  28   note because MERS’s authority as Aegis’s agent terminated when Aegis declared bankruptcy.
                                       AER 77. He does not raise this argument on appeal.
                                                                                      6
                                   1   Corp., 62 Cal. 4th 919 (2016). The court held that leave to amend was not required because

                                   2   “courts in California have universally held that MERS, as nominee beneficiary, has the power to

                                   3   assign its interest under a DOT[, and] Plaintiffs granted MERS such authority by signing the

                                   4   DOT.” Id. Importantly, the DOT had language identical to the Deed of Trust here: (1) it named

                                   5   MERS as beneficiary, acting as nominee for the lender; (2) it secured to the Lender the rights to

                                   6   repayment and performance of the borrower’s covenants and agreements; and (3) it stated that

                                   7   MERS had the right to exercise any of the interests under the instrument, including the right to

                                   8   foreclose and sell. Compare id. at 1499 (DOT language) with AER 145 (Deed of Trust language).

                                   9   Given this express language, the court held that “plaintiffs agreed in the original DOT that MERS

                                  10   held the right to exercise all interests and rights held by the lender and its successors and assigns,

                                  11   including the right to assign the DOT and to foreclose on plaintiffs’ property.” Id. at 1504.

                                  12          Likewise, in Fontenot v. Wells Fargo Bank, N.A., the deed listed MERS as a beneficiary
Northern District of California
 United States District Court




                                  13   and nominee of the lender and included identical language concerning MERS’s rights under the

                                  14   instrument as the Deed of Trust here and the deed in Herrera. 198 Cal. App. 4th 256, 261–62

                                  15   (2011). The plaintiff argued in opposition to a demurrer that MERS did not have the authority to

                                  16   assign a promissory note under the deed of trust “because it was merely a nominee of the lender

                                  17   and had no interest in the note.” Id. at 269–270. The court concluded that “the allegation that

                                  18   MERS was merely a nominee is insufficient to demonstrate that MERS lacked authority to make a

                                  19   valid assignment of the note on behalf of the original lender.” Id. at 271. The court also held that

                                  20   the deed’s language made clear that “MERS may exercise the rights and obligations of a

                                  21   beneficiary of the deed of trust, a role ordinarily afforded the lender”—an interpretation that was

                                  22   confirmed by “[o]ther statements in the deed of trust regarding the role of MERS.” Id. at 273.

                                  23   Ultimately, “there [was] nothing ambiguous or unusual about the legal arrangement.”

                                  24          Thus, at least two California courts have held that the language in the Deed of Trust here

                                  25   clearly and unmistakably grants MERS the authority to assign the Deed of Trust. Numerous other

                                  26   courts have confirmed the right of MERS to assign a deed of trust. See, e.g., Benham v. Aurora

                                  27   Loan Servs., No. C-09-2059 SC, 2009 WL 2880232, at *3 (N.D. Cal. Sept. 1, 2009); Siliga v.

                                  28   Mortg. Elec. Registration Sys., Inc., 219 Cal. App. 4th 75, 83 (2013) (“California courts have held
                                                                                          7
                                   1   that a trustor who agreed under the terms of the deed of trust that MERS, as the lender’s nominee,

                                   2   has the authority to exercise all of the rights and interests of the lender . . . is precluded from

                                   3   maintaining a cause of action based on the allegation that MERS has no authority to exercise those

                                   4   rights.”).

                                   5             Because this language is clear and unmistakable, and this legal arrangement is

                                   6   “unambiguous,” Plaintiff’s argument that the Deed must be clearer because it is an adhesion

                                   7   contract is unavailing. Though neither the Fontenot court nor the Herrera court discussed the

                                   8   relevance of the law of adhesion contracts, their holdings are still controlling. Assuming the Deed

                                   9   of Trust is an adhesion contract,3 these courts instruct that the language therein is unambiguous

                                  10   and sufficient to inform the borrower that he is agreeing that MERS can assign the Deed.

                                  11             As to the Note, through the Assignment MERS expressly assigned “all beneficial interest

                                  12   under the certain Deed of Trust,” including the land “[t]ogether with the note or
Northern District of California
 United States District Court




                                  13   notes . . . described [in the Deed].” AER 165. The note described in the Deed is the Note here.

                                  14   AER 144. Thus, the Note was expressly assigned by MERS with the Deed (as in Herrera),

                                  15   pursuant to MERS’ authority as Aegis’s nominee.

                                  16             For these reasons, the Court holds that MERS had the authority to and did validly assign

                                  17   the Deed of Trust and the Note to BONY. As such, BONY has standing to enforce the loan on

                                  18   Holden’s residence.

                                  19       VI.   ORDER

                                  20             The judgment of the bankruptcy court is AFFIRMED. The Clerk shall close the file.

                                  21             IT IS SO ORDERED.

                                  22   Dated: February 5, 2019

                                  23                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  24                                                      United States District Judge
                                  25

                                  26   3
                                         Holden did not make this argument below, present any evidence in support of it (besides the
                                  27   Deed itself), or allege any relevant facts in his Complaint. See AER 76–77, 170–71. Context and
                                       facts are often required to determine whether a contract is an adhesion contract. See Powell v.
                                  28   Cent. Cal. Fed. Sav. & Loan Assn., 59 Cal. App. 3d 540, 551 (1976). Though the Court need not
                                       decide as much, Holden likely waived any argument that this is a contract of adhesion.
                                                                                          8
